



COURT OF APPEAL FOR ONTARIO

CITATION: Millard (Re), 2016 ONCA 323

DATE: 20160503

DOCKET: C60711

Weiler, Simmons and Epstein JJ.A.

IN THE MATTER OF: John Millard

AN APPEAL UNDER PART XX.1 OF THE
CODE

Thomas Whillier, for the appellant

Barbara Walker-Renshaw, for Ontario Shores Centre for
    Mental Health Sciences

Davin M. Garg, for the Attorney General of Ontario

Heard: April 27, 2016

On appeal against the disposition of the Ontario Review
    Board dated June 10, 2015.

ENDORSEMENT

[1]

The appellant appeals from a disposition of the Ontario
    Review Board following a restriction of liberty hearing, directing that he be
    detained at the Ontario Shores Mental Health facility. Prior to this
    disposition, the appellant was subject to a conditional discharge. The
    appellant was returned to Ontario Shores after being arrested and charged with
    criminal harassment. The charge was resolved by a peace bond prior to the restriction
    of liberty hearing and the appellant denied the substance of the complainants
    allegations.

[2]

We reject the appellants submission that the
    Boards finding that he continues to pose a significant threat to the safety of
    the public was unreasonable. Having regard to the appellants diagnosis (psychotic
    disorder), the circumstances of the index offences (two counts of uttering
    death threats), the appellants lack of insight into his illness, his negative interaction
    with members of the Outpatient Forensic team in the preceding reporting year
    and the psychiatric evidence, we are satisfied there was evidence to support
    that finding.

[3]

Similarly, we are not persuaded that the Board
    materially misapprehended the evidence or that the change of disposition from a
    conditional discharge to a detention order was unreasonable. The appellants
    brother had sold the house the appellant had been living in and the appellant
    had been unable to confirm that continued accommodation at that house would be
    available to him. Further, the appellant provided no firm evidence of
    employment prospects. There was evidence before the Board that financial
    stresses could contribute to a relapse. Due to the recent incident with the
    Outpatient Forensic team and the undisputed aspects of the incidents that led
    to the subsequently resolved criminal harassment charge, the concerns about the
    appellants condition deteriorating were not unreasonable. In these
    circumstances, the Boards conclusion that a detention order was required so that
    the Board could approve the appellants housing was not unreasonable.

[4]

We would anticipate, however, that the Board
    will make careful inquiries into the appellants housing status and employment
    prospects at his upcoming annual hearing scheduled for July 2016.

[5]

The appeal is
    therefore dismissed.

K.M. Weiler
    J.A.

Janet Simmons
    J.A.

Gloria Epstein
    J.A.


